Graffeo, J.
(dissenting). I disagree that respondents’ motion for renewal seeking to submit an affidavit of the notary setting forth a purported explanation of the alteration in the notary statement was improperly granted. Based on the objections and specifications filed pertaining to sheet seven of the opportunity to ballot petition, I find that respondent had inadequate notice of the nature of petitioner’s challenge, warranting a request for reconsideration to respond to the specific allegation raised during proceedings before Supreme Court regarding the alteration in the notary statement.
Similar to the rationale employed by this Court in Matter of Pulver v Allen (242 AD2d 398, lv denied 90 NY2d 805), in light of the explanation offered by the notary and in the absence of any allegation of fraud, I conclude that the alteration in the number of signatures was an inconsequential error with respect to the first 10 signatures on sheet seven.
Ordered that the order entered August 14, 1998 is affirmed, without costs. Ordered that the order entered August 18, 1998 *575is reversed, on the law and the facts, without costs, and motion denied.